Case 3:21-cv-01250-N Document 1-7 Filed 05/28/21   Page 1 of 5 PageID 32




                     A-6
      Case 3:21-cv-01250-N Document 1-7 Filed 05/28/21                Page 2 of 5 PageID 33



                                    CAUSE NO. DC-21-05553

JENNIFER TEMPLE,                                  §           IN THE DISTRICT COURT
     Plaintiff,                                   §
                                                  §
vs.                                               §           OF DALLAS COUNTY, TEXAS
                                                  §
WFAA-TV, INC.,                                    §
    Defendant.                                    §           191ST JUDICIAL DISTRICT


                            DEFENDANT’S ORIGINAL ANSWER

         Defendant WFAA-TV, Inc. (“Defendant” or “WFAA”) submits this Original Answer in

response to Plaintiff Jennifer Temple’s Original Petition.

                                        I. GENERAL DENIAL

         Pursuant to Texas Rule of Civil Procedure 92, WFAA denies each and every, all and

singular, the allegations in the Petition, as well as any other amended or supplemental petition filed

thereafter, and demands strict proof thereof.

                                      II.    AFFIRMATIVE DEFENSES

         1.    Subject to information developed in discovery, Plaintiff has failed to mitigate her

alleged damages, if any, and if any damages are proved, those damages should be reduced by the

amount attributable to Plaintiff’s failure to mitigate damages. WFAA also pleads as mitigation

any amounts that Plaintiff received or could have received through unemployment compensation.

WFAA also pleads as an offset any earnings by Plaintiff or any amounts received since her

termination.

         2.    All employment decisions affecting Plaintiff weredone for legitimate, non-

discriminatory and non-retaliatory business reasons. Further, in the event of any finding of mixed

motive, the same employment decision would have been made.

         3.    WFAA pleads estoppel and waiver.
DEFENDANT’S ORIGINAL ANSWER - Page 1
   Case 3:21-cv-01250-N Document 1-7 Filed 05/28/21                    Page 3 of 5 PageID 34



       4.        Plaintiff fails to state a claim upon which relief can be granted in whole or in part.

       5.        WFAA demands that any finding of punitive damages be based on clear and

convincing evidence and upon unanimous finding of the finder of fact. WFAA further pleads the

caps set forth in Chapter 41 of the Texas Civil Practice and Remedies Code, Chapter 21 of the

Texas Labor Code, and such other caps and limitations to compensatory and punitive damages as

provided by the relevant statutes.

       6.        WFAA is not liable for punitive damages because no agent of WFAA acted with

malice or reckless disregard for the rights of Plaintiff, and any such actions would have been

contrary to the good faith efforts of WFAA.

       7.        Some or all of Plaintiff’s claims may be barred, in whole or in part, by Plaintiff’s

failure to exhaust statutory and/or administrative prerequisites, as applicable.

       8.        Some or all of Plaintiff’s claims may be barred, in whole or in part, by limitations,

as applicable.

       9.        To the extent Plaintiff’s claims are based on alleged conduct by current or former

employees not within the course and scope of their employment, Plaintiff fails to state a claim

against WFAA upon which relief may be granted. Any alleged discriminatory or retaliatory

conduct by a current or former employee was not within the course and scope of his or her

employment and was neither ratified nor authorized by WFAA.

       10.       Subject to information developed in discovery, Plaintiff’s claims may be barred in

whole or in part based on the doctrine of after-acquired evidence.

       11.       WFAA asserts that it exercised reasonable care to prevent or correct promptly any

unlawful harassment, and Plaintiff unreasonably failed to take advantage of any preventative or

corrective opportunities.

DEFENDANT’S ORIGINAL ANSWER - Page 2
   Case 3:21-cv-01250-N Document 1-7 Filed 05/28/21                    Page 4 of 5 PageID 35



         12.   In the alternative, without waiver of the foregoing, Plaintiff’s claims and/or alleged

damages are barred, in whole or in part, because WFAA did not commit any of the acts alleged,

did not have the requisite intent or state of mind to commit any of the acts alleged, and did not act

willfully, recklessly, or maliciously. See Continental Coffee Products Co. v. Cazarez, 937 S.W.2d

444 (Tex. 1997).

         13.   In the alternative, without waiver of the foregoing, to the extent, if any, that Plaintiff

may maintain an action against WFAA under Chapter 21 of the Texas Labor Code, she is limited

to any claims alleged in her predicate charge of discrimination that were timely filed with the

EEOC and/or Texas Workforce Commission Civil Rights Division.

         14.   Plaintiff’s claims for equitable relief may be barred by the doctrine of unclean

hands.

         15.   WFAA reserves the right to assert additional affirmative defenses as they become

evident through discovery or investigation, in accordance with the Texas Rules of Civil Procedure

and/or subsequent court order.


                                               PRAYER

         WHEREFORE, Defendant WFAA-TV, Inc. respectfully requests that Plaintiff take

nothing by this suit and further requests that WFAA-TV, Inc. be awarded its costs of court,

reasonable attorneys’ fees, and such other and further relief, both general and special, at law or in

equity, to which it may be justly entitled.




DEFENDANT’S ORIGINAL ANSWER - Page 3
   Case 3:21-cv-01250-N Document 1-7 Filed 05/28/21                Page 5 of 5 PageID 36



                                             Respectfully submitted,

                                             JACKSON WALKER LLP


                                             /s/ David R. Schlottman
                                             David Schlottman
                                             Texas State Bar No. 24083807
                                             dschlottman@jw.com
                                             Shelisa Brock
                                             Texas State Bar No. 24097420
                                             sbrock@jw.com
                                             2323 Ross Avenue, Suite 600
                                             Dallas, Texas 75201
                                             Tel.: 214-953-6068
                                             Fax: 214-661-6896

                                             ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has been
served upon all counsel of record via the Court’s electronic filing system on this 28th day of May
2021.

                                             /s/ Shelisa Brock
                                             Shelisa Brock




DEFENDANT’S ORIGINAL ANSWER - Page 4


29075674
